Exhibit 10.04

AMENDED AND RESTATED

BY-LAWS

OF

NEW SALLY HOLDINGS, INC.

[•], 2006



--------------------------------------------------------------------------------

Table of Contents

 

          Page ARTICLE I STOCKHOLDERS    1

Section 1.01.

   Annual Meeting    1

Section 1.02.

   Special Meeting    1

Section 1.03.

   Notice of Meetings, Adjournment    1

Section 1.04.

   Quorum    2

Section 1.05.

   Stockholders Entitled to Vote; Record Date    2

Section 1.06.

   Order of Business at Annual Meetings and Special Meetings    2

Section 1.07.

   Proxies    4

Section 1.08.

   Voting by Fiduciaries and Pledgors    4

Section 1.09.

   Method of Voting    4

Section 1.10.

   Stockholders List    4

Section 1.11.

   Stockholder Action    5 ARTICLE II BOARD OF DIRECTORS    5

Section 2.01.

   Management of Business; Qualifications of Directors    5

Section 2.02.

   Number and Election    5

Section 2.03.

   Chairman of the Board    7

Section 2.04.

   Removal of Directors    7

Section 2.05.

   Vacancies and Increases    8

Section 2.06.

   Powers    8

Section 2.07.

   Meeting of Newly Elected Board of Directors    8

Section 2.08.

   Meetings    8

Section 2.09.

   Place of Meetings    8

Section 2.10.

   Quorum    8

Section 2.11.

   Board of Directors’ Notices    9

Section 2.12.

   Compensation    9

Section 2.13.

   Director Action Without a Meeting    9

Section 2.14.

   Resignation and Vacancies    10 ARTICLE III COMMITTEES    10

Section 3.01.

   How Constituted    10

Section 3.02.

   Chairmen of such Committees    10

Section 3.03.

   Powers    10

Section 3.04.

   Proceedings    11

Section 3.05.

   Quorum and Manner of Acting    11

Section 3.06.

   Action by Telephonic Communications    11

Section 3.07.

   Resignations    11

Section 3.08.

   Removal    11

Section 3.09.

   Vacancies    11

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page ARTICLE IV OFFICERS    12

Section 4.01.

   General    12

Section 4.02.

   Term    12

Section 4.03.

   Duties    12

Section 4.04.

   Removal    12

Section 4.05.

   Action with Respect to Securities of Other Corporations    12 ARTICLE V
BOOKS, DOCUMENTS AND ACCOUNTS    13

Section 5.01.

   Inspection of Books    13 ARTICLE VI STOCK    13

Section 6.01.

   Stock Certificates    13

Section 6.02.

   Transfers    13

Section 6.03.

   Registered Holders    14

Section 6.04.

   New Certificates    14 ARTICLE VII NOTICES    14

Section 7.01.

   Notices    14

Section 7.02.

   Waivers    14 ARTICLE VIII INDEMNIFICATION    15

Section 8.01.

   Right to Indemnification    15

Section 8.02.

   Right to Advancement of Expenses    15

Section 8.03.

   Right of Indemnitee to Bring Suit    16

Section 8.04.

   Non-Exclusivity of Rights    16

Section 8.05.

   Insurance    16

Section 8.06.

   Indemnification of Employees and Agents of the Corporation    17

Section 8.07.

   Settlement of Claims    17

Section 8.08.

   Subrogation    17

Section 8.09.

   No Duplication of Payments    17 ARTICLE IX MISCELLANEOUS    17

Section 9.01.

   Offices    17

Section 9.02.

   Seal    17

Section 9.03.

   Fiscal Year    17

Section 9.04.

   Dividends    18

Section 9.05.

   Reserves    18

Section 9.06.

   Execution of Instruments    18

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page

Section 9.07.

   Corporate Indebtedness    18

Section 9.08.

   Deposits    19

Section 9.09.

   Checks    19

Section 9.10.

   Sale, Transfer, etc. of Securities    19

Section 9.11.

   Amendment of By-Laws    19

Section 9.12.

   Section Headings    19

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED

BY-LAWS

OF

NEW SALLY HOLDINGS, INC.

[•], 2006

ARTICLE I

STOCKHOLDERS

Section 1.01. Annual Meeting. An annual meeting of the stockholders of the
Corporation, for the election of directors to succeed those whose terms expire
and for the transaction of such other business as may properly come before the
meeting, shall be held at such place, on such date, and at such time as the
Board of Directors shall each year fix.

Section 1.02. Special Meeting. Special meetings of the stockholders of the
Corporation, for any purpose or purposes prescribed in the notice of the
meeting, may be called only by the Board of Directors or the Chairman of the
Board, Chief Executive Officer or President and shall be held at such place, on
such date, and at such time as they or he or she shall fix.

Section 1.03. Notice of Meetings, Adjournment. Written notice of the place,
date, and time of all meetings of the stockholders shall be given in accordance
with this Section 1.03 and Section 7.01, not less than 10 nor more than 60 days
before the date on which the meeting is to be held, to each stockholder entitled
to vote at such meeting, except as otherwise required by law.

When a meeting is adjourned to another place, date or time, written notice need
not be given of the adjourned meeting if the place, date and time thereof are
announced at the meeting at which the adjournment is taken; provided, however,
that if the date of any adjourned meeting is more than 30 days after the date
for which the meeting was originally noticed, or if a new record date is fixed
for the adjourned meeting, written notice of the place, date, and time of the
adjourned meeting shall be given in accordance with this Section 1.03 and
Section 7.01. At any adjourned meeting, any business may be transacted which
might have been transacted at the original meeting.

An affidavit of the mailing or other means of giving any notice of any
stockholders’ meeting, executed by the Secretary, Assistant Secretary or any
transfer agent of the Corporation giving the notice, shall be prima facie
evidence of the giving of such notice.



--------------------------------------------------------------------------------

Section 1.04. Quorum. At all meetings of the stockholders of the Corporation,
the holders of stock issued and outstanding and entitled to cast a majority of
the votes entitled to be cast thereat, present in person or by proxy, shall
constitute a quorum for the transaction of any business, except to the extent
that the presence of a larger percentage may be required by these By-Laws, by
law or by the Amended and Restated Certificate of Incorporation. If such
majority (or such larger percentage) shall not be present or represented at any
meeting of the stockholders, the Chairman of the meeting or stockholders
entitled to cast a majority of the votes entitled to be cast thereat, present in
person or by proxy, shall have power to adjourn the meeting to another place,
date or time.

Section 1.05. Stockholders Entitled to Vote; Record Date. In order that the
Corporation may determine the stockholders entitled to notice of or to vote at
any meeting of stockholders or any adjournment thereof, or to receive payment of
any dividend or other distribution or allotment of any rights or to exercise any
rights in respect of any change, conversion or exchange of stock or for the
purpose of any other lawful action, the Board of Directors may fix a record
date, which record date shall not precede the date on which the resolution
fixing the record date is adopted by the Board of Directors, and which record
date shall not be more than 60 nor less than 10 days before the date of any
meeting of stockholders, nor more than 60 days prior to the time for such other
action as hereinbefore described; provided, however, that if no record date is
fixed by the Board of Directors, the record date for determining stockholders
entitled to notice of or to vote at a meeting of stockholders shall be at the
close of business on the next day preceding the day on which notice is given or,
if notice is waived, at the close of business on the day next preceding the day
on which the meeting is held.

A determination of stockholders of record entitled to notice of or to vote at a
meeting of stockholders shall apply to any adjournment of the meeting; provided,
however, that the Board of Directors may fix a new record date for the adjourned
meeting.

Section 1.06. Order of Business at Annual Meetings and Special Meetings. At any
annual meeting or special meeting, such business (including nominations for
election of directors) shall be conducted only if brought before such meeting by
or at the direction of the Board of Directors or by any stockholder who complies
with the procedures set forth in this Section 1.06.

For business to be properly brought before an annual or special meeting by a
stockholder, the business must be a proper subject for action by stockholders
and the stockholder must give written notice to the Secretary in accordance with
this Section 1.06. The stockholder’s notice must be received by the Secretary at
the principal executive offices of the Corporation (a) in the event of an annual
meeting of stockholders (other than the 2007 annual meeting of the
stockholders), not more than 120 days and not less than 90 days in advance of
the anniversary date of the immediately preceding annual meeting provided,
however, that in the event that the annual meeting is called for a date

 

2



--------------------------------------------------------------------------------

that is not within 30 days before or after such anniversary date, notice by the
stockholder in order to be timely must be so received not later than the close
of business on the 15th day following the day on which notice of the date of the
annual meeting was mailed or public disclosure of the date of the annual meeting
was made, whichever first occurs; (b) in the event of a special meeting of
stockholders, not later than the close of business on the 15th day following the
day on which notice of the meeting is first mailed to stockholders or public
disclosure of the date of the special meeting was made, whichever first occurs
or (c) in the case of proposals required to be included in the Corporation’s
Proxy Statement pursuant to Rule 14a-8 under the Securities Exchange Act of
1934, in accordance with that rule. Except for stockholders’ proposals required
to be included in the Corporation’s Proxy Statement pursuant to Rule 14a-8 under
the Securities Exchange Act of 1934, to be in proper written form, a
stockholder’s notice to the Secretary shall set forth as to each matter the
stockholder proposes to bring before the meeting the following: (i) a
description of the business desired to be brought before the meeting, the
reasons for conducting such business at the meeting and the complete text of any
resolutions to be presented at the meeting; (ii) the stockholder’s name and
address, as it appears on the Corporation’s books; (iii) a representation that
the stockholder is a holder of the Corporation’s voting stock and the class or
series and number of shares of stock of the Corporation which are beneficially
owned by the stockholder; and (iv) any material interest of the stockholder in
such business. In the case of nomination(s) for election as a director, the
stockholder’s notice must comply with the previous two sentences and shall also
include (A) the name, age, business address and residence address of the
nominee(s), (B) the principal occupation or employment of the nominee(s),
(C) the class or series and number of shares of stock of the Corporation which
are owned beneficially or of record by the nominee(s), (D) a description of all
arrangements or understandings among the stockholder and the nominee(s),
pursuant to which the nomination(s) are to be made by the stockholder and
(E) any other information relating to the nominee(s) that would be required to
be disclosed in a proxy statement or other filings required to be made in
connection with solicitations of proxies for election of directors pursuant to
Section 14 of the Securities Exchange Act of 1934. All notices of intent to make
a nomination for election as a director shall be accompanied by the written
consent of each nominee to serve as director of the Corporation if so elected.
The Chairman of the meeting shall, if the facts warrant, determine and declare
that business (including any nominations for election as a director) not
properly brought before the meeting in accordance with the provisions of this
Section 1.06 shall not be transacted at the meeting.

At all meetings of the stockholders, the Chairman of the Board of Directors, or,
in the Chairman’s absence, any Vice-Chairman of the Board of Directors, the
Chief Executive Officer, the President, or, in the absence of all of the
foregoing officers, the most senior Vice-President, shall act as Chairman of the
meeting. The Chairman of the meeting shall have the right and authority to
prescribe such rules, regulations and procedures and to do all such acts and
things as are necessary or desirable for the proper conduct of the meeting,
including, without limitation, the establishment of

 

3



--------------------------------------------------------------------------------

procedures for the dismissal of business not a proper matter for stockholder
action or not properly presented, the maintenance of order and safety,
limitations on the time allotted to questions or comments on the affairs of the
Corporation, restrictions on entry to such meeting after the time prescribed for
the commencement thereof, the opening and closing of the voting polls and the
adjournment of the meeting.

Section 1.07. Proxies. Every stockholder may authorize another Person or Persons
to act for him or her by proxy in all matters in which a stockholder is entitled
to participate, including waiving any notice of any meeting, voting or
participating at a meeting, or expressing consent or dissent without a meeting.
No proxy shall be voted or acted upon after three years from its date, unless
the proxy provides for a longer period. A duly executed proxy shall be
irrevocable if it states that it is irrevocable, and if and only so long as it
is coupled with an interest sufficient in law to support an irrevocable power.

Section 1.08. Voting by Fiduciaries and Pledgors. Persons holding stock in a
fiduciary capacity shall be entitled to vote the shares so held, and Persons
whose stock is pledged shall be entitled to vote such shares, unless in the
transfer by the pledgor on the books of the Corporation he or she has expressly
empowered the pledgee to vote such shares, in which case only the pledgee or his
or her proxy may represent said stock and vote thereon.

Section 1.09. Method of Voting. The vote at any election or upon any question at
any meeting of stockholders need not be by written ballot, except as required by
law. Directors shall be elected by a plurality of the votes cast. All other
matters shall be determined by a majority of the votes entitled to be cast by
the shares of stock present in person or by proxy at the meeting and entitled to
vote thereon, unless a greater vote or percentage is required by law or the
Amended and Restated Certificate of Incorporation for the action proposed.

Section 1.10. Stockholders List. A complete list of stockholders entitled to
vote at any meeting of stockholders, arranged in alphabetical order for each
class or series of stock and showing the address of each such stockholder and
the number of shares registered in his or her name, shall be open to the
examination of any such stockholder, for any purpose germane to the meeting,
during ordinary business hours for a period of at least 10 days prior to the
meeting, either at a place within the city where the meeting is to be held,
which place shall be specified in the notice of the meeting, or if not so
specified, at the place where the meeting is to be held.

The stockholders list shall also be kept at the place of the meeting during the
whole time of the meeting and shall be open to the examination of any such
stockholder who is present. This list shall presumptively determine the identity
of the stockholders entitled to vote at the meeting and the number of shares
held by each of them.

 

4



--------------------------------------------------------------------------------

Section 1.11. Stockholder Action. No corporate action of stockholders of the
Corporation may be taken without a meeting and vote of stockholders.

ARTICLE II

BOARD OF DIRECTORS

Section 2.01. Management of Business; Qualifications of Directors. The business
of the Corporation shall be managed by a Board of Directors. Directors need not
be stockholders.

Section 2.02. Number and Election. The number of directors which shall
constitute the whole Board of Directors shall be 11 persons.

(a) Classified Board of Directors. Except as provided by the Amended and
Restated Certificate of Incorporation, the directors shall be classified with
respect to the time for which they severally hold office, into three classes, as
nearly equal in number as possible: one class (“Class I”) whose term expires at
the 2007 annual meeting of stockholders, another class (“Class II”) whose term
expires at the 2008 annual meeting of stockholders, and another class (“Class
III”) whose term expires at the 2009 annual meeting of stockholders, with each
class to hold office until its successors are elected and qualified. If the
number of directors is changed, any increase or decrease shall be apportioned
among the classes so as to maintain the number of directors in each class as
nearly equal as possible, and any additional director of any class elected to
fill a vacancy resulting from an increase in such class shall hold office for a
term that shall coincide with the remaining term of that class, but in no case
will a decrease in the number of directors shorten the term of any incumbent
director.

(b) How Constituted. As of the date hereof, subject to Section 6.2(a) of the
Investment Agreement, dated as of June 19, 2006, among Alberto-Culver Company,
New Aristotle Company, Sally Holdings, Inc., the Corporation and CDRS
Acquisition LLC (as may be amended or modified from time to time in accordance
with its terms, the “Investment Agreement”), the Board of Directors shall
consist of five directors designated by CDRS Acquisition LLC, at least two of
whom qualify as Independent Directors (“CDR Investor”, such directors and any
replacements of such directors nominated or designated by CDR Investor or the
directors nominated or designated by CDR Investor, the “CDR Designees”) and six
directors, one of whom shall be the individual identified pursuant to
Section 6.2(a) of the Investment Agreement and five additional directors
designated by Alberto-Culver Company, at least four of whom qualify as
Independent Directors (such designees and any persons elected as directors to
replace such designees or to replace any CDR Designees who resign pursuant to
Section 2.02(c) hereof, the “Non-CDR Designees”). As of the date hereof,

 

5



--------------------------------------------------------------------------------

subject to Section 6.2(a) of the Investment Agreement, each of Class I and Class
II shall consist of two CDR Designees and two Non-CDR Designees and Class III
shall consist of one CDR Designee and two Non-CDR Designees.

(c) Nominating Rights to the Board of Directors. Following the 2007 annual
meeting of stockholders: (i) so long as the CDR Percentage Interest equals or
exceeds 45%, CDR Investor shall have the right to nominate five directors;
(ii) if the CDR Percentage Interest is less than 45% but equals or exceeds 35%,
CDR Investor shall have the right to nominate four directors; (iii) if the CDR
Percentage Interest is less than 35% but equals or exceeds 25%, CDR Investor
shall have the right to nominate three directors; (iv) if the CDR Percentage
Interest is less than 25% but equals or exceeds 15%, CDR Investor shall have the
right to nominate two directors; and (v) if the CDR Percentage Interest is less
than 15% but equals or exceeds 5%, CDR Investor shall have the right to nominate
one director. The provisions in these By-Laws setting forth special nomination
or other rights for CDR Investor will terminate at the tenth anniversary of the
date hereof. Following the 2007 annual meeting of the Corporation, the remaining
directors of the Board shall be nominated in accordance with these By-Laws.

(d) Election of Directors. At the 2007 annual meeting of stockholders and each
annual meeting of stockholders thereafter, the date of which will be fixed
pursuant to Section 1.01 hereof, the successors of the class of directors whose
term expires at that meeting shall be elected to hold office for a term expiring
at the annual meeting of stockholders held in the third year following the year
of their election.

(e) Definitions.

(i) “Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly Controlling, Controlled by or under common Control with such Person
or (ii) any officer, director, general partner or trustee of any of the
foregoing.

(ii) “Beneficially Own” with respect to any securities shall mean having
“beneficial ownership” of such securities (as determined pursuant to Rule 13d-3
under the Exchange Act), including pursuant to any agreement, arrangement or
understanding, whether or not in writing.

(iii) “CDR Percentage Interest” means the percentage of Total Voting Power,
determined on the basis of the number of Voting Shares actually outstanding,
that is controlled directly or indirectly by CDR Investor and its Affiliates,
including as Beneficially Owned. For purposes of determining the CDR Percentage
Interest, (a) any options, rights, warrants and similar securities that entitle
the holder thereof to acquire

 

6



--------------------------------------------------------------------------------

shares of any class of capital stock of the Corporation, whether voting or
non-voting, shall be treated as exercised, (b) any debt security that is
convertible into shares of any class of capital stock of the Corporation,
whether voting or non-voting, shall be treated as converted, and (c) any equity
security that is convertible into shares of any class of capital stock of the
Corporation, whether voting or non-voting, shall be treated as converted, but in
each case only to the extent that such exercise or conversion would result in
the CDR Percentage Interest being greater than such interest would be if such
conversion had not been deemed to occur.

(iv) “Control” means the power to direct the affairs of a Person by reason of
ownership of Voting Shares, by contract or otherwise.

(v) “Independent Director” means an individual who, as a member of the Board of
Directors, following the date hereof, would be independent of the Corporation
under the rules of the New York Stock Exchange, Inc.

(vi) “Person” means an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization or a government or department or agency thereof.

(vii) “Total Voting Power” at any time shall mean the total combined voting
power in the general election of directors of all the Voting Shares then
outstanding.

(viii) “Voting Shares” means, at any time, shares of any class of stock of the
Corporation, which are then entitled to vote generally in the election of
directors.

Section 2.03. Chairman of the Board. The directors shall elect from among the
members of the Board of Directors a Chairman of the Board, who as of the date
hereof shall be a CDR Designee. The Chairman of the Board shall be deemed an
officer of the Corporation and shall have such duties and powers as set forth in
these By-Laws or as shall otherwise be conferred upon the Chairman of the Board
from time to time by the Board of Directors. The Chairman of the Board shall, if
present, preside over all meetings of the stockholders of the Corporation and of
the Board of Directors. The Board of Directors shall by resolution establish a
procedure to provide for an acting Chairman of the Board in the event the
current Chairman of the Board is unable to serve or act in that capacity.

Section 2.04. Removal of Directors. Except as provided by the Amended and
Restated Certificate of Incorporation, any director may be removed at any time,
but only for cause, upon the affirmative vote of the holders of a majority of
the combined voting

 

7



--------------------------------------------------------------------------------

power of the Voting Shares then outstanding. Any vacancy in the Board of
Directors caused by any such removal may be filled only in the manner provided
in Section 2.05 of these By-Laws.

Section 2.05. Vacancies and Increases. Subject to Section 2.02(c) hereof, and
except as provided by the Amended and Restated Certificate of Incorporation, any
vacancies occurring in the Board of Directors and any newly-created
directorships resulting from an increase in the authorized number of directors
may only be filled by a majority of the remaining directors (though less than a
quorum of the Board of Directors), and any director so chosen shall hold office
until (i) the next election of the class for which he or she was chosen and
until his or her successor is duly elected and qualified or (ii) his or her
earlier resignation or removal, provided that the CDR Designees who are members
of the Nominating and Corporate Governance Committee (or if none remain in
office, the remaining CDR Designees) shall have the right to designate any
replacement for a CDR Designee upon the death, resignation, retirement,
disqualification or removal from office of such director (except for a director
removed for cause by the stockholders).

Section 2.06. Powers. In addition to the powers and authority expressly
conferred upon the Board of Directors by law, and except as may otherwise be
provided by the Amended and Restated Certificate of Incorporation or by these
By-Laws, the Board of Directors may exercise all the powers of the Corporation
and do all such lawful acts and things as may be done by the Corporation which
are not in violation of law, or required to be exercised or done by the
stockholders.

Section 2.07. Meeting of Newly Elected Board of Directors. The newly elected
Board of Directors may meet at the place of the meeting at which such newly
elected Board of Directors was elected, for the purpose of organization or
otherwise, and no notice of such meeting to the newly elected directors shall be
necessary in order to validly constitute the meeting, provided a quorum shall be
present, or they may meet at such time and place as may be fixed by the consent
in writing of all of the newly elected directors, or upon notice as provided in
Section 2.10 hereof, or without notice as provided in Section 7.02 hereof.

Section 2.08. Meetings. Regular meetings of the Board of Directors may be held
at such times as shall from time to time be determined by the Board of
Directors. Special meetings shall be held only when called by the Chief
Executive Officer, President, the Secretary or any two directors.

Section 2.09. Place of Meetings. Except as otherwise provided in Section 2.06
hereof, meetings of the Board of Directors may be held at such place within or
without the State of Delaware as shall be stated in the notice of meeting or
waiver thereof.

Section 2.10. Quorum. At all meetings of the Board of Directors, a majority of
the total number of directors shall be necessary and sufficient to constitute a
quorum for

 

8



--------------------------------------------------------------------------------

the transaction of business, and the act of a majority of the directors present
at any meeting at which there is a quorum shall be the act of the Board of
Directors unless a greater number is required by the Amended and Restated
Certificate of Incorporation. If, at any meeting of the Board of Directors there
shall be less than a quorum present, a majority of those present may adjourn the
meeting from time to time until a quorum is obtained.

Any member or members of the Board of Directors or of any Committee of the Board
of Directors established in accordance with Section 3.01 may participate in a
meeting of the Board of Directors, or any such Committee, as the case may be, by
means of a conference telephone or similar communications equipment by means of
which all persons participating in the meeting can hear each other and such
participation shall constitute presence in person at such meeting.

Section 2.11. Board of Directors’ Notices. At least twenty-four hours’ notice of
each regular or special meeting of the Board of Directors, stating the time and
place for the meeting, shall be given to each director, by hand delivery to the
recipient thereof, by depositing such notice in the mail, postage paid, by
courier such as Federal Express or Airborne Express, by telegram, mailgram,
telex, telecopy, facsimile transmission, electronic mail or other similar means
of transmission or by personal communication either over the telephone or
otherwise, except as otherwise provided in Section 7.02. Any such notice shall
be addressed, where applicable, to such director at his or her last known
address as the same appears on the books of the Corporation. Notice of a meeting
of the Board of Directors need not state the purpose or purposes thereof and
shall be deemed given (i) when received by the director in the case of hand
delivery or personal communication over the telephone or otherwise, (ii) three
business days after depositing such notice in the mail in the case of delivery
by mail, (iii) one business day after depositing such notice with a courier such
as Federal Express or Airborne Express (specifying next business day delivery)
or (iv) when sent in the case of delivery by telegram, mailgram, telex,
telecopy, facsimile transmission, electronic mail or other similar means of
transmission.

Section 2.12. Compensation. Directors shall receive such fixed sums and expenses
or such compensation for attendance at each meeting of the Board of Directors,
or any Committee established in accordance with Section 3.01 as may be
determined from time to time by the Board of Directors, provided that nothing
herein contained shall be construed to preclude any director from serving the
Corporation in any other capacity and receiving compensation therefor.

Section 2.13. Director Action Without a Meeting. Any action required or
permitted to be taken at any meeting of the Board of Directors or of any
Committee thereof may be taken without a meeting, if a written consent thereto
is signed by all members of the Board of Directors or of such Committee, as the
case may be, and such

 

9



--------------------------------------------------------------------------------

written consent is filed with the minutes of proceedings of the Board of
Directors or the Committee.

Section 2.14. Resignation and Vacancies. Any director may resign effective on
giving written notice to the Chairman of the Board, the Chief Executive Officer,
the President, the Secretary or the Board of Directors, unless the notice
specifies a later time for the resignation to become effective. If the
resignation of a director is effective at a future time, the Board of Directors
may elect a successor to take office when the resignation becomes effective
pursuant to Section 2.04 hereof.

ARTICLE III

COMMITTEES

Section 3.01. How Constituted. The Board of Directors shall have an Audit
Committee, a Compensation Committee, a Nominating and Corporate Governance
Committee, a Finance Committee and an Executive Committee (each, a “Committee”).
Each Committee shall consist of 4 members, of which 2 shall be CDR Designees and
2 shall be Non-CDR Designees. The members of the Audit Committee, the
Compensation Committee and the Nominating and Corporate Governance Committee
shall be Independent Directors. The members of any other Committees shall not be
required to be Independent Directors.

Except as may otherwise be provided in the Amended and Restated Certificate of
Incorporation, each Committee shall have the powers and duties delegated to it
by the Board of Directors, subject to the limitations set forth in the
applicable provisions of the General Corporation Law of the State of Delaware
(the “DGCL”). The Board of Directors may elect one or more of its members as
alternate members of any Committee who may take the place of any absent or
disqualified member or members at any meeting of a Committee, upon request of
the Chairman of the Board or the Chairman of such Committee, provided that the
CDR Designees shall have the right to designate any alternate member for a CDR
Designee who is a member of a Committee upon the absence or disqualification of
such member from any meeting.

Section 3.02. Chairmen of such Committees. CDR Designees shall designate the
chairpersons of the Nominating and Corporate Governance Committee, the
Compensation Committee and the Finance Committee, and Non-CDR Designees may
designate the chairpersons for any other Committees.

Section 3.03. Powers. Each Committee, except as otherwise provided in this
section, shall have and may exercise such powers of the Board of Directors as
may be provided by resolution or resolutions of the Board of Directors. No
Committee shall have the power or authority (a) to approve or adopt, or
recommend to the stockholders,

 

10



--------------------------------------------------------------------------------

any action or matter expressly required by the DGCL to be submitted to the
stockholders for approval or (b) to adopt, amend or repeal the By–Laws of the
Corporation.

Section 3.04. Proceedings. Each Committee may fix its own rules of procedure and
may meet at such place (within or without the State of Delaware), at such time
and upon such notice, if any, as it shall determine from time to time. Each
Committee shall keep minutes of its proceedings and shall report such
proceedings to the Board of Directors at the meeting of the Board of Directors
next following any such proceedings.

Section 3.05. Quorum and Manner of Acting. Except as may otherwise be provided
in the resolution creating a Committee, at all meetings of any Committee, the
presence of members (or alternate members) constituting a majority of the total
authorized membership of such Committee shall constitute a quorum for the
transaction of business. The act of the majority of the members present at any
meeting at which a quorum is present shall be the act of such Committee. Any
action required or permitted to be taken at any meeting of any Committee may be
taken without a meeting, if all members of such Committee shall consent to such
action in writing or by electronic transmission and such writing, writings or
electronic transmission or transmissions are filed with the minutes of the
proceedings of the Committee. Such filing shall be in paper form if the minutes
are in paper form and shall be in electronic form if the minutes are maintained
in electronic form. The members of any Committee shall act only as a Committee,
and the individual members of a Committee shall have no power in their
individual capacities unless expressly authorized by the Board of Directors.

Section 3.06. Action by Telephonic Communications. Unless otherwise provided by
the Board of Directors, members of any Committee may participate in a meeting of
such Committee by means of conference telephone or other communications
equipment by means of which all persons participating in the meeting can hear
each other, and participation in a meeting pursuant to this provision shall
constitute presence in person at such meeting.

Section 3.07. Resignations. Any member (and any alternate member) of any
Committee may resign at any time by delivering a notice of resignation by such
member to the Board of Directors or the Chairman of the Board. Unless otherwise
specified therein, such resignation shall take effect upon delivery.

Section 3.08. Removal. Any member (and any alternate member) of any Committee
may be removed at any time, either for or without cause, by resolution adopted
by a majority of the entire Board of Directors.

Section 3.09. Vacancies. If any vacancy shall occur in any Committee, by reason
of disqualification, death, resignation, removal or otherwise, the remaining
members (and any alternate members) shall continue to act, and any such vacancy
may be filled by the Board of Directors, provided that the CDR Designees shall
have the right to designate

 

11



--------------------------------------------------------------------------------

any replacement for a CDR Designee who is a member of a Committee upon the
death, resignation, retirement, disqualification or removal from office of such
member.

ARTICLE IV

OFFICERS

Section 4.01. General. The officers of the Corporation shall consist of a
President, a Secretary and a Treasurer, and, if deemed necessary, expedient, or
desirable by the Board of Directors, a Chairman of the Board, one or more
Vice-Chairmen of the Board, a Chief Executive Officer, a Chief Financial
Officer, one or more Executive Vice-Presidents, one or more Group
Vice-Presidents, one or more Senior Vice-Presidents or other Vice-Presidents, a
Controller, a General Counsel, one or more Assistant Secretaries, one or more
Assistant Treasurers and such other officers with such titles as the resolution
of the Board of Directors choosing them shall designate. Except as may otherwise
be provided in the resolution of the Board of Directors, no officer other than
the Chairman or a Vice-Chairman of the Board, if any, need be a director. Any
number of offices may be held by the same person, as the directors may
determine.

Section 4.02. Term. Unless otherwise provided in these By-Laws or in the
resolution choosing him or her, each officer shall be chosen for a term which
shall continue until the meeting of the Board of Directors following the next
annual meeting of stockholders or until his or her successor shall have been
chosen and qualified.

Section 4.03. Duties. All officers of the Corporation shall have such authority
and perform such duties in the management and operation of the Corporation as
shall be prescribed in the resolutions of the Board of Directors and shall have
such additional authority and duties as are assigned to them from time to time
by the Chairman of the Board, Chief Executive Officer or President or are
incident to their office, except to the extent that the authority and duties may
be inconsistent with such resolutions. The Secretary or an Assistant Secretary
of the Corporation, or any director or officer of the Corporation acting, at the
request of the Board of Directors or a Committee thereof, as secretary of such
meeting, shall record all of the proceedings of all meetings and actions in
writing of the stockholders, Board of Directors, and Committees of the Board of
Directors, and shall exercise such additional authority and perform such
additional duties as the Board of Directors shall assign to him or her.

Section 4.04. Removal. Any officer may be removed, with or without cause, by the
Board of Directors. Any vacancy in any office may be filled by the Board of
Directors.

Section 4.05. Action with Respect to Securities of Other Corporations. Unless
otherwise directed by the Board of Directors, the Chairman of the Board, the
Chief Executive Officer, the President, any Vice-Chairman, or any
Vice-President, or any other

 

12



--------------------------------------------------------------------------------

officer of the Corporation authorized by the Chairman of the Board, the Chief
Executive Officer or President, shall have power to vote and otherwise act on
behalf of the Corporation, in person or by proxy, at any meeting of stockholders
or equity holders or with respect to any action of stockholders or equity
holders of any other corporation or entity in which the Corporation may hold
securities, and otherwise to exercise any and all rights and powers which the
Corporation may possess by reason of its ownership of securities in such other
corporation or entity, and to dispose of such securities.

ARTICLE V

BOOKS, DOCUMENTS AND ACCOUNTS

Section 5.01. Inspection of Books. The Board of Directors shall have power to
keep the books, documents and accounts of the Corporation outside of the State
of Delaware, except as otherwise expressly provided by law. Except as authorized
by the Board of Directors, or provided by law, no stockholder shall have any
right to inspect any books, document or account of the Corporation, and the
Board of Directors may determine whether and to what extent and at what times
and places and under what conditions and regulations the books, documents and
accounts of the Corporation (other than the original stock ledger), or any of
them, shall be open to the inspection of stockholders.

ARTICLE VI

STOCK

Section 6.01. Stock Certificates. Every holder of stock in the Corporation shall
be entitled to have a certificate signed by, or in the name of the Corporation,
by the Chairman of the Board, the President, a Vice-Chairman, or a
Vice-President and the Treasurer or an Assistant Treasurer, or the Secretary or
an Assistant Secretary of the Corporation, certifying the number of shares owned
by him or her in the Corporation. All signatures on any such certificate may be
facsimiles. In case any officer or officers, transfer agent or registrar who has
signed or whose facsimile signature has been placed upon a certificate shall
have ceased to be such officer, transfer agent, or registrar, whether because of
death, resignation or otherwise, before such certificate is issued, such
certificate or certificates may nevertheless be issued and delivered by the
Corporation with the same effect as if the person or persons who signed such
certificate or certificates or whose facsimile signature or signatures have been
used thereon had not ceased to be such officer, transfer agent, or registrar.

Section 6.02. Transfers. Stock of the Corporation shall be transferable in the
manner prescribed by law, unless otherwise restricted by agreement between any
of the stockholders or any of the stockholders and the Corporation.

 

13



--------------------------------------------------------------------------------

Section 6.03. Registered Holders. Except as otherwise restricted by agreement
between any of the stockholders or any of the stockholders and the Corporation,
the Corporation shall be entitled to treat the Person in whose name any share of
stock or any warrant, right or option is registered as the owner thereof for all
purposes and shall not be bound to recognize any equitable or other claim to, or
interest in, such share, warrant, right or option on the part of any other
Person, whether or not the Corporation shall have notice thereof, save as may be
expressly provided otherwise by law. Transfers of stock shall be made only upon
the transfer books of the Corporation kept at an office of the Corporation or by
a transfer agent or agents designated to transfer shares of the stock of the
Corporation.

Section 6.04. New Certificates. The Corporation may issue a new certificate of
stock in the place of any certificate theretofore issued by it, alleged to have
been lost or destroyed, and the Board of Directors or the President may, in
their discretion, require the owner of the lost or destroyed certificate, or his
or her legal representatives, to give the Corporation a bond sufficient (in the
sole judgment of the Board of Directors or the President, as the case may be) to
indemnify the Corporation against any claim that may be made against it on
account of the alleged loss of any such certificate or the issuance of such new
certificate.

ARTICLE VII

NOTICES

Section 7.01. Notices. Except as otherwise specifically provided herein or
required by law, all notices required to be given by the Corporation to any
stockholder, officer, employee or agent shall be in writing and may in every
instance be effectively given by hand delivery to the recipient thereof, by
depositing such notice in the mail, postage paid, or by sending such notice by
prepaid telegram, courier such as Federal Express or Airborne Express, mailgram,
telex, telecopy or facsimile transmission. Any such notice shall be addressed to
such stockholder, officer, employee or agent at his or her last known address as
the same appears on the books of the Corporation. The time when such notice is
received, if hand delivered or delivered by telegram, courier, mailgram, telex,
telecopy or facsimile transmission shall be the time of the giving of the
notice. If mailed, such notice shall be deemed to be given when deposited in
United States mail in a sealed envelope addressed to such Person at his or her
address as it appears on the records of the Corporation with postage paid
thereon. Notices to directors shall be given in accordance with Section 2.10.

Section 7.02. Waivers. A written waiver of any notice, signed by a stockholder,
director, officer, employee or agent, whether before or after the time of the
event for which notice is to be given, shall be deemed equivalent to the notice
required to be given to such stockholder, director, officer, employee or agent.
Neither the business nor the purpose of any meeting need be specified in such a
waiver.

 

14



--------------------------------------------------------------------------------

Attendance at a meeting of stockholders, Board of Directors, or such Committees
as may from time to time be established, shall constitute a waiver of notice of
such meeting, except when the stockholder, director or member of such Committee
attends the meeting for the express purpose of objecting, at the beginning of
the meeting, to the transaction of any business because the meeting is not
lawfully called or convened.

ARTICLE VIII

INDEMNIFICATION

Section 8.01. Right to Indemnification. Each Person who was or is made a party
or is threatened to be made a party to or is otherwise involved in any action,
suit or proceeding, whether civil, criminal, administrative or investigative
(hereinafter a “proceeding”), by reason of the fact that he or she is or was a
director or an officer of the Corporation or is or was serving at the request of
the Corporation as a director, officer, employee or agent of another corporation
or of a partnership, joint venture, trust or other enterprise, including service
with respect to an employee benefit plan (hereinafter an “indemnitee”), whether
the basis of such proceedings is alleged action in an official capacity as a
director, officer, employee or agent or in any other capacity while serving, at
the request of the Corporation, as a director, officer, employee or agent, shall
be indemnified and held harmless by the Corporation to the fullest extent
authorized by the DGCL, as the same exists or may hereafter be amended, against
all expense, liability and loss (including attorneys’ fees, judgments, fines,
ERISA excise taxes or penalties and amounts paid in settlement) reasonably
incurred or suffered by such indemnitee in connection therewith; provided,
however, that, except as provided in Section 8.03 with respect to proceedings to
enforce rights to indemnification, the Corporation shall indemnify any such
indemnitee in connection with a proceeding initiated by such indemnitee only if
such proceeding was authorized by the Board of Directors of the Corporation.

Section 8.02. Right to Advancement of Expenses. An indemnitee under Section 8.01
shall also have the right to be paid by the Corporation for expenses incurred in
defending any such proceeding in advance of its final disposition (hereinafter
an “advancement of expenses”); provided, however, that, if the DGCL requires, an
advancement of expenses incurred by an indemnitee in his or her capacity as a
director or officer shall be made only upon delivery to the Corporation of an
undertaking (hereinafter an “undertaking”), by or on behalf of such indemnitee,
to repay all amounts so advanced if it shall ultimately be determined by final
judicial decision from which there is no further right to appeal (hereinafter a
“final adjudication”) that such indemnitee is not entitled to be indemnified for
such expenses under this Article VIII or otherwise.

The rights to indemnification and to the advancement of expenses conferred in
this Article VIII shall be contract rights and such rights shall continue as to

 

15



--------------------------------------------------------------------------------

an indemnitee who has ceased to be a director, officer, employee or agent and
shall inure to the benefit of the indemnitee’s heirs, executors and
administrators.

Section 8.03. Right of Indemnitee to Bring Suit. If a claim under this Article
VIII is not paid in full by the Corporation within 60 days after a written claim
has been received by the Corporation, except in the case of a claim for an
advancement of expenses, in which case the applicable period shall be 20 days,
the indemnitee may at any time thereafter bring suit against the Corporation to
recover the unpaid amount of the claim. If successful in whole or in part in any
such suit, or in a suit brought by the Corporation to recover an advancement of
expenses pursuant to the terms of an undertaking, the indemnitee shall be
entitled to be paid also the expense of prosecuting or defending such suit. In
any suit brought by the indemnitee to enforce a right to indemnification
hereunder (but not in a suit brought by the indemnitee to enforce a right to an
advancement of expenses) it shall be a defense that the indemnitee has not met
any applicable standard for indemnification set forth in the DGCL. Further, in
any suit brought by the Corporation to recover an advancement of expenses
pursuant to the terms of an undertaking by a director or officer, the
Corporation shall be entitled to recover such expenses upon a final adjudication
that the indemnitee has not met any applicable standard for indemnification set
forth in the DGCL. Neither the failure of the Corporation (including its Board
of Directors, independent legal counsel, or its stockholders) to have made a
determination prior to the commencement of such suit that indemnification of the
indemnitee has met the applicable standard of conduct set forth in the DGCL, nor
an actual determination by the Corporation (including its Board of Directors,
independent legal counsel, or its stockholders) shall create a presumption that
the indemnitee has not met the applicable standard of conduct or, in the case of
such a suit brought by the indemnitee, be a defense to such suit. In any suit
brought by the indemnitee to enforce a right to indemnification or to an
advancement of expenses hereunder, or brought by the Corporation to recover an
advancement of expenses pursuant to the terms of an undertaking, the burden of
proving that the indemnitee is not entitled to be indemnified, or to such
advancement of expenses, under this Article VIII or otherwise shall be on the
Corporation.

Section 8.04. Non-Exclusivity of Rights. The rights to indemnification and to
the advancement of expenses conferred in this Article VIII shall not be
exclusive of any other right which any Person may have or hereafter acquire
under any statute, the Corporation’s Amended and Restated Certificate of
Incorporation or By-Laws, any agreement, any vote of stockholders or
disinterested directors or otherwise.

Section 8.05. Insurance. The Corporation may maintain insurance, at its expense,
to protect itself and any director, officer, employee or agent of the
Corporation or another corporation, partnership, joint venture, trust or other
enterprise against any expense, liability or loss, whether or not the
Corporation would have the power to indemnify such Person against such expense,
liability or loss under the DGCL or otherwise.

 

16



--------------------------------------------------------------------------------

Section 8.06. Indemnification of Employees and Agents of the Corporation. The
Corporation may, to the extent authorized from time to time by the Board of
Directors, grant rights to indemnification and to the advancement of expenses to
any employee or agent of the Corporation to the fullest extent of the provisions
of this Article VIII with respect to the indemnification and advancement of
expenses of directors and officers of the Corporation.

Section 8.07. Settlement of Claims. The Corporation shall not be liable to
indemnify any indemnitee under this Article VIII (a) for any amounts paid in
settlement of any action or claim effected without the Corporation’s written
consent, which consent shall not be unreasonably withheld or delayed; or (b) for
any judicial award if the Corporation was not given a reasonably timely
opportunity to participate, at its expense, in the defense of such action, but
only to the extent that the failure to give such notice prejudiced the
Corporation’s ability to defend such action.

Section 8.08. Subrogation. In the event of payment under this Article VIII, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of the indemnitee, who shall execute all papers required and
shall do everything that may be reasonably necessary to secure such rights,
including the execution of such documents reasonably necessary to enable the
Corporation effectively to bring suit to enforce such rights.

Section 8.09. No Duplication of Payments. The Corporation shall not be liable
under this Article VIII to make any payment in connection with any claim made
against the indemnitee to the extent the indemnitee has otherwise actually
received payment (under any insurance policy, agreement, or otherwise) of the
amounts otherwise indemnifiable hereunder.

ARTICLE IX

MISCELLANEOUS

Section 9.01. Offices. The principal office or place of business of the
Corporation in the State of Delaware will be in the City of Wilmington,
Delaware. The Corporation may also have offices at other places within and/or
without the State of Delaware.

Section 9.02. Seal. The corporate seal shall have inscribed thereon the name of
the Corporation, the year of its incorporation and the words “Corporate Seal
Delaware.”

Section 9.03. Fiscal Year. The fiscal year of the Corporation shall be fixed by
resolution of the Board of Directors.

 

17



--------------------------------------------------------------------------------

Section 9.04. Dividends. Subject to any applicable provisions of law and the
Amended and Restated Certificate of Incorporation, dividends upon the shares of
the Corporation may be declared by the Board of Directors and any such dividend
may be paid in cash, property, or shares of the Corporation’s capital stock.

A member of the Board of Directors, or a member of any Committee designated by
the Board of Directors shall be fully protected in relying in good faith upon
the records of the Corporation and upon such information, opinions, reports or
statements presented to the Corporation by any of its officers or employees, or
Committees of the Board of Directors, or by any other Person as to matters the
Director reasonably believes are within such other Person’s professional or
expert competence and who has been selected with reasonable care by or on behalf
of the Corporation, as to the value and amount of the assets, liabilities and/or
net profits of the Corporation, or any other facts pertinent to the existence
and amount of surplus or other funds from which dividends might properly be
declared and paid.

Section 9.05. Reserves. There may be set aside out of any funds of the
Corporation available for dividends such sum or sums as the Board of Directors
from time to time, in its absolute discretion, thinks proper as a reserve or
reserves to meet contingencies, or for equalizing dividends, or for repairing or
maintaining any property of the Corporation or for such other purpose as the
Board of Directors shall think conducive to the interest of the Corporation, and
the Board of Directors may similarly modify or abolish any such reserve.

Section 9.06. Execution of Instruments. The Board of Directors may authorize, or
provide for the authorization of, officers, employees or agents to enter into
any contract or execute and deliver any instrument in the name and on behalf of
the Corporation. Any such authorization may be general or limited to specific
contracts or instruments; and unless so authorized by the Board of Directors or
by these By-Laws, no officer, agent, or employee shall have any power or
authority to bind the Corporation by any contract or engagement or to pledge its
credit or to render it liable for any purpose or in any amount.

Section 9.07. Corporate Indebtedness. No loan shall be contracted on behalf of
the Corporation, and no evidence of indebtedness shall be issued in its name,
unless authorized by the Board of Directors. Such authorization may be general
or confined to specific instances. Loans so authorized may be effected at any
time for the Corporation from any bank, trust company or other institution, or
from any firm, corporation or individual. All bonds, debentures, notes and other
obligations or evidences of indebtedness of the Corporation issued for such
loans shall be made, executed and delivered as the Board of Directors shall
authorize. When so authorized, any part of or all the properties, including
contract rights, assets, business or good will of the Corporation, whether then
owned or thereafter acquired, may be mortgaged, pledged, hypothecated or
conveyed or assigned in trust as security for the payment of such bonds,

 

18



--------------------------------------------------------------------------------

debentures, notes and other obligations or evidences of indebtedness of the
Corporation, and of the interest thereon, by instruments executed and delivered
in the name of the Corporation.

Section 9.08. Deposits. Any funds of the Corporation may be deposited from time
to time in such banks, trust companies or other depositaries as may be
determined by the Board of Directors, the Chairman of the Board or the Chief
Executive Officer, or by such officers or agents as may be authorized by the
Board of Directors, the Chairman of the Board or the Chief Executive Officer to
make such determination.

Section 9.09. Checks. All checks or demands for money and notes of the
Corporation shall be signed by such officer or officers or such agent or agents
of the Corporation, and in such manner, as the Board of Directors, the Chairman
of the Board or the Chief Executive Officer from time to time may determine.

Section 9.10. Sale, Transfer, etc. of Securities. To the extent authorized by
the Board of Directors, the Chairman of the Board or by the Chief Executive
Officer, the President, any Vice President, the Secretary or the Treasurer or
any other officers designated by the Board of Directors, the Chairman of the
Board or the Chief Executive Officer may sell, transfer, endorse, and assign any
shares of stock, bonds or other securities owned by or held in the name of the
Corporation, and may make, execute and deliver in the name of the Corporation,
under its corporate seal, any instruments that may be appropriate to effect any
such sale, transfer, endorsement or assignment.

Section 9.11. Amendment of By-Laws. Subject to the provisions of the Amended and
Restated Certificate of Incorporation, these By-Laws may be altered, amended or
repealed at any meeting of the stockholders (provided such matter is properly
brought before the meeting in accordance with Section 1.06) or by the Board of
Directors.

Section 9.12. Section Headings. The headings of the Articles and Sections of
these By-Laws are inserted for convenience or reference only and shall not be
deemed to be a part thereof or used in the construction or interpretation
thereof.

 

19